Case 19-11095-CSS   Doc 430-1   Filed 06/08/20   Page 1 of 5




                     EXHIBIT A
BALLOT TABULATION REPORT                                       Case 19-11095-CSS           Doc 430-1      Filed 06/08/20    Page 2 of 5
SUMMARY
JRV GROUP USA L.P.

                                              Ballot Counts                                                                             Ballot Amounts
                                                    Total       Total      Total     Total                                                          Total                 Total               Total
Class           Accepted           Rejected        Counted    Excluded   Received   Opt Out          Accepted                Rejected              Counted              Excluded            Received

3                  2    100.00%     0     0.00%        2         0          2          0      $   3,440,000.00   100.00%                0.00% $    3,440,000.00                         $    3,440,000.00
5                  8     66.67%     4    33.33%       12         7          19         8      $   9,636,250.08   99.30% $   67,946.27   0.70% $    9,704,196.35     $   12,733,681.22   $   22,437,877.57
6                  6    100.00%     0     0.00%        6         0          6          0      $       4,524.30   100.00%                0.00% $          4,524.30                       $        4,524.30

Class         Description
3             Allowed Secured Lender Claims
5             General Unsecured Claims
6             Convenience Claims




Prepared by BMC Group, Inc.                                                                                                                                                                       Page 1 of 4
JRV GROUP USA L.P.                                              Case 19-11095-CSS                      Doc 430-1          Filed 06/08/20              Page 3 of 5
BALLOT TABULATION REPORT

                                               Ballot Counts                                                                                                         Ballot Amounts
                                                     Total       Total          Total      Total                                                                                   Total               Total              Total
Class           Accepted            Rejected        Counted    Excluded       Received    Opt Out                  Accepted                           Rejected                    Counted            Excluded           Received

3                  2    100.00%       0    0.00%        2         0              2             0          $     3,440,000.00       100.00%                           0.00% $      3,440,000.00                      $   3,440,000.00

                                                                                                              Accepting                        Rejecting

                                                                                                                                                                       Elect as       Opt
Ballot ID            Claim #   Creditor Name                                  Claim Amount               Amount            Votes             Amount        Votes       Class 6        Out        Excluded   Notes

0000021-000          s16       CORNER FLAG LLC                            $       490,000.00       $      490,000.00           1                                 0
0000018-000          s12, s13, JRV GROUP HOLDING USA L P                  $     2,950,000.00       $     2,950,000.00          1                                 0
                     s14, s15




Prepared by BMC Group, Inc.                                                                                                                                                                                                  Page 2 of 4
JRV GROUP USA L.P.                                                  Case 19-11095-CSS                        Doc 430-1           Filed 06/08/20            Page 4 of 5
BALLOT TABULATION REPORT

                                                   Ballot Counts                                                                                                           Ballot Amounts
                                                          Total      Total          Total        Total                                                                                   Total                    Total               Total
Class           Accepted                Rejected         Counted   Excluded       Received      Opt Out                   Accepted                          Rejected                    Counted                 Excluded            Received

5                  8      66.67%          4   33.33%       12         7              19              8          $      9,636,250.08       99.30% $        67,946.27        0.70% $      9,704,196.35    $   12,733,681.22      $   22,437,877.57

                                                                                                                     Accepting                        Rejecting

                                                                                                                                                                             Elect as       Opt
Ballot ID            Claim #    Creditor Name                                     Claim Amount                 Amount             Votes         Amount            Votes      Class 6        Out        Excluded      Notes

0000012-001          45            AMERICAN FASTBACKS INC                     $     5,000,000.00                                      0                                0                    Yes             x        Not Entitled to Vote; Claim ob-
                                                                                                                                                                                                                     jected to in full for voting pur-
                                                                                                                                                                                                                     poses, Docket #405
0000023-001          141           BACKWOODS PROMOTIONS, INC.                 $           3,277.26       $           3,277.26         1                                0
0000024-002          s130          BACKWOODS PROMOTIONS, INC.                 $           3,150.00                                    0                                0                                    x        Not Entitled to Vote; Ballot is
                                                                                                                                                                                                                     for a Scheduled Claim that
                                                                                                                                                                                                                     was superseded by a Filed
                                                                                                                                                                                                                     Claim (#141) for which a ballot
                                                                                                                                                                                                                     was also cast.
0000020-001          43            BEAVER MOTORS INC                          $     1,459,039.85                                      0                                0                    Yes             x        Failed to indicate acceptance
                                                                                                                                                                                                                     or rejection
0000019-001          s127          BEAVER MOTORS, INC.                        $           4,000.00                                    0                                0                    Yes             x        Failed to indicate acceptance
                                                                                                                                                                                                                     or rejection
0000009-000          119           D&H RV CENTER                              $       192,737.00         $      192,737.00            1                                0
0000027-001          26            ERWIN HYMER GROUP SE                       $     9,349,844.40         $     9,349,844.40           1                                0                                             Per an agreement with the
                                                                                                                                                                                                                     Committee, the Erwin Hymer
                                                                                                                                                                                                                     Group SE claim #26 is to be
                                                                                                                                                                                                                     treated as a Class 5 claim for
                                                                                                                                                                                                                     voting purposes.
0000008-000          122           FOOTHILL AUTO BODY                         $        22,000.00         $          22,000.00         1                                0
0000006-000          s28           LARIOS, SR., SERGIO                        $           2,985.58                                    0     $         2,985.58         1
0000004-001          39            LASER TECH                                 $        30,122.65         $          30,122.65         1                                0
0000014-000          71            MITCHELL, CYNTHIA                          $           1,551.37                                    0     $         1,551.37         1                    Yes
0000015-000          72            MITCHELL, KEN                              $        48,809.14                                      0     $        48,809.14         1                    Yes
0000017-001          30            PLASTIC MATERIALS, INC. (PMI)              $           6,837.37                                    0                                0                                    x        Failed to indicate acceptance
                                                                                                                                                                                                                     or rejection
0000016-000          77            QUEZADA, TONY                              $        14,600.18                                      0     $        14,600.18         1                    Yes
0000026-000          131           RV WORLD INC OF NOKOMIS                    $     1,260,654.00                                      0                                0                    Yes             x        Not Entitled to Vote; Claim ob-
                                                                                                                                                                                                                     jected to in full for voting pur-
                                                                                                                                                                                                                     poses, Docket #405
0000005-000          s29           SERGIO LARIOS                              $           2,156.25       $           2,156.25         1                                0
0000013-001          46            THALER DESIGN LLC DBA ACTION CAMPER $            5,000,000.00                                      0                                0                    Yes             x        Not Entitled to Vote; Claim ob-
                                                                                                                                                                                                                     jected to in full for voting pur-
                                                                                                                                                                                                                     poses, Docket #405
0000025-000          42            TJ TECHNOLOGIES                            $        27,923.70         $          27,923.70         1                                0
0000003-000          35            TROY BECKTEL                               $           8,188.82       $           8,188.82         1                                0


Prepared by BMC Group, Inc.                                                                                                                                                                                                                 Page 3 of 4
JRV GROUP USA L.P.                                              Case 19-11095-CSS                         Doc 430-1         Filed 06/08/20              Page 5 of 5
BALLOT TABULATION REPORT

                                               Ballot Counts                                                                                                           Ballot Amounts
                                                     Total       Total          Total         Total                                                                                  Total               Total              Total
Class           Accepted            Rejected        Counted    Excluded       Received       Opt Out                 Accepted                           Rejected                    Counted            Excluded           Received

6                  6    100.00%       0    0.00%        6         0              6                0         $         4,524.30       100.00%                           0.00% $          4,524.30                      $       4,524.30

                                                                                                                Accepting                        Rejecting

                                                                                                                                                                         Elect as       Opt
Ballot ID            Claim #   Creditor Name                                  Claim Amount                  Amount           Votes             Amount        Votes       Class 6        Out        Excluded   Notes

0000010-000          s140      ALLIED NATIONWIDE SECURITY, INC.           $          23,979.90        $         1,000.00         1                                 0        x
0000007-000          23        BYSON MANUFACTURING, INC                   $           1,821.71        $         1,000.00         1                                 0        x
0000011-000          s118      CIPOLLO MODELING                           $              400.00       $          400.00          1                                 0
0000022-000          s111      DURAN`S QUALITY PAINT                      $           6,870.45        $         1,000.00         1                                 0        x
0000002-000          19        ORVAC ELECTRONIC, INC.                     $              124.30       $          124.30          1                                 0
0000001-000          32        SEI CHO                                    $           1,000.00        $         1,000.00         1                                 0




Prepared by BMC Group, Inc.                                                                                                                                                                                                    Page 4 of 4
